LEWIS, J.
(dissenting).
Plaintiff’s statement to the superintendent, in charge, of the difficulties encountered in handling the cars on the bridge, was not in the-nature of a complaint by an employee and a promise to repair by the master. It amounted to no more than a conference for the good of the service. The evidence is not sufficient to show that plaintiff remained, in employment in consideration of any promise to remedy the defect, and he assumed the risk of continuing at work. Plaintiff knew better than any one else what it was which caused the cars to leave the track and how to prevent it. He had complete charge of the entire situation, could regulate the cars at the proper speed to avoid their leaving-the track, could direct the improvements of the men in every particular, yet, regardless of his own safety, he placed himself in a dangerous-position without taking any means to prevent other cars from leaving the track. To my mind his conduct constituted such an exhibition of carelessness and indifference as to preclude recovery. If the master is to be held responsible for such acts on the part of his foreman, there-is nothing left of the doctrine of contributory negligence.